 AO 24SB(Rev. 09/19) Judgment in a Criminal Case
                       Sheet 1




                                            United States District Court
                                                            District ofNew Hampshire

              UNITED STATES OF AMERICA                                              JUDGMENT IN A CRIMINAL CASE
                                    V.


                         Timothy Adjutant                                           Case Number:            19-cr-90-01-SM

                                                                                    USM Number: XXX-XX-XXXX

                                                                                     Robert S. Carey. Esq.
                                                                                    Defendant's Attorney
THE DEFENDANT:

 EI pleaded guilty to count(s)           1 & 2 of the indictment

 □ pleaded nolo contendere to count(s)
    which was accepted by the court.
 □ was found guilty on count(s)
    after a plea of not guilty.

 The defendant is adjudicated guilty of these offenses:

 Title & Section                   Nature of Offense                                                             Offense Ended         Count
21 use §§841(a)(l),                Distribution of a Controlled Substance (Buprenorphine) Near School
                                                                                                                 12/4/2018          1.2
841(b)(1)(E) and 860(a)




        The defendant is sentenced as provided in pages 2 through                           of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 □ The defendant has been found not guilty on count(s)
 □ Count(s)                                               □ is       □ are dismissed on the motion of the United States.



                      notify the                           attomey               changes

                                                                                                                9/2/2020
                                                                           Date of Imposition of Judgment




                                                                           Signature of Judge




                                                                                            Steven J. McAuliffe, U.S. District Judge
                                                                          Name and Title of Judge


                                                                                                                9/2/2020
                                                                          Date
AO 245B (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 — Imprisonment

                                                                                                   Judgment — Page       of
DEFENDANT: Timothy Adjutant
CASE NUMBER:              19-cr-90-01-SM


                                                          IMPRISONMENT

          The defendant is hereby committed to the custody ofthe Federal Bureau ofPrisons to be imprisoned for a
total term of:
 Twenty-one (21) months. This term consists of a term of 21 months on Counts 1 and 2, to be served concurrently.




      □ The court makes the following recommendations to the Bureau of Prisons:




      £] The defendant is remanded to the custody of the United States Marshal.

      □ The defendant shall surrender to the United States Marshal for this district:

           □ at                                  □ a.m.      □ p.m.       on


           □ as notified by the United States Marshal.

      □ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           □ before 2 p.m. on
           □ as notified by the United States Marshal.
           □ as notified by the Probation or Pretrial Services Office.


                                                                RETURN

 I have executed this judgment as follows:




          Defendant delivered on                                                        to


 at                                               , with a certified copy of this judgment.



                                                                                                 UNITED STATES MARSHAL




                                                                         By
                                                                                              DEPUTY UNITED STATES MARSHAL
AO 24SB(Rev.09/19) Judgment in a Criminal Case
                   Sheet 3 — Supervised Release
                                                                                                       Judgment—^Page   o      of
DEFENDANT: Timothy Adjutant
CASE NUMBER: 19-cr-90-01-SM
                                                       SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:
 Four(4) years. This term consists of terms of4 years on Counts 1 and 2, such terms to run concurrently.




                                                    MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not imlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            □ The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse, (check ifapplicable)
4.      □ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution, (check ifapplicable)
5.        You must cooperate in the collection of ONA as directed by the probation officer, (check ifapplicable)
6.      □ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq?) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense, (check ifapplicable)
7.      □ You must participate in an approved program for domestic violence, (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3A — Supervised Release
                                                                                               Judgment—^Page       4        of
DEFENDANT: Timothy Adjutant
CASE NUMBER: 19-cr-90-01-SM


                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions ofsupervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed,report to the court about, and bring about improvements in your conduct and condition.

1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame.
2.   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial ^strict where you are authorized to reside without first getting permission from the
     court or the probation officer.
4.   You must answer truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements(such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware ofa change or expected change.
6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.   You must work full time(at least 30 hours per week)at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work(such as your position or yourjob
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
     becoming aware of a change or expected change.
8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted ofa felony, you must not knowingly communicate or interact with that person without fikt getting the permission ofthe
     probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose ofcausing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission ofthe court.
12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
    require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact die
    person and confirm that you have notified the person about the risk.
13. You must follow the instructions ofthe probation officer related to the conditions ofsupervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy ofthis
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbcaion and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
AO 245B(Rev. 09/19)   Judgment in a Criminal Case
                      Sheet 3D — Supervised Release
                                                                                               Judgment—Page           of
DEFENDANT: Timothy Adjutant
CASE NUMBER: 19-cr-90-01-SM


                                        SPECIAL CONDITIONS OF SUPERVISION
 1. You must participate in a substance use treatment program and follow the rules and regulations of that program. The
 probation officer will supervise your participation in the program (provider, location, modality, duration, intensity, etc.). You
 must pay for the cost of treatment to the extent you are able, as determined by the probation officer.

 2. You must not use or possess any controlled substances without a valid prescription. If you do have a valid prescription,
 you must disclose the prescription information to the probation officer and follow the instructions on the prescription.

3. You must submit to substance abuse testing to determine if you have used a prohibited substance. You shall pay for the
cost of testing to the extent you are able, as determined by the probation officer. You must not attempt to obstruct or
tamper with the testing metfiods.

4. You must not knowingly purchase, possess, distribute, administer, or otherwise use any psychoactive substances (e.g.,
synthetic marijuana, bath salts, etc.) that impair a person's physical or mental functioning, whether or not intended for
human consumption, except with the prior approval of the probation officer.

 5. You must participate In a mental health treatment program and follow the rules and regulations of that program. The
 probation officer, in consultation with the treatment provider, will supervise your participation in the program (provider,
 location, modality, duration, intensity, etc.). You must pay for the cost of treatment to the extent you are able, as
 determined by the probation officer.

6. You must not go to, or remain at, any place where you know controlled substances are illegally sold, used, distributed,
or administered without first obtaining the permission of the probation officer.

 7. You must participate in an educational services program and follow the rules and regulations of that program. Such
 programs may include high school equivalency preparation, English as a Second Language classes, and other classes
 designed to improve your proficiency in skills such as reading, writing, mathematics, or computer use. You must pay for
 the cost of the program to the extent you are able, as determined by the probation officer.

8. You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C.§ 1030
(e)(1)), other electronic communications or data storage devices or media, or office, to a search conducted by a United
States Probation Officer. Failure to submit to a search may be grounds for revocation of release. You must wam any other
occupants that the premises may be subject to searches pursuant to this condition. The probation officer may conduct a
search under this condition only when reasonable suspicion exists that you have violated a condition of supervision and
that the areas to be searched contain evidence of this violation. Any search must be conducted at a reasonable time and in
 a reasonable manner.


 9. The defendant shall reside for a period of up to six months in a residential reentry center designated by the Bureau of
 Prisons to commence upon his release from custody. The defendant shall observe the rules of that facility. The Court
 recommends that BOP designate Hampshire House.
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet S — Criminal Monetary Penalties
                                                                                                    Judgment—Page        6     of
DEFENDANT: Timothy Adjutant
CASE NUMBER: 19-cr-90-01-SM
                                               CRIMINAL MONETARY PENALTIES

      The defendant must pay the total criminal monetary penalties imder the schedule of payments on Sheet 6.


                      Assessment             Restitution               Fine                   AVAA Assessment*           JVTA Assessment**
TOTALS            $ 200.00                 $                      $                       $                          $



 □ The determination of restitution is deferred until                    . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.


 □ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Pavee                                                Total Loss***               Restitution Ordered        Prioritv or Percentage




 TOTALS                              $                         0.00           $                     0.00


 □     Restitution amount ordered pursuant to plea agreement $

 □     The defendant must pay interest on restitution and a ftne of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 □     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       □ the interest requirement is waived for the           □ fine     □ restitution.

       □ the interest requirement for the         □    fine    □ restitution is modified as follows:

 ♦ Amy, Vicky, and Andy Child Pomograplw Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Art of2015, l^b. L. No. 114-22.
      Findings for the total amount oFlosses are required under (Chapters 109A, 110,1 lOA, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 245B(Rev. 09/19)   Judgment in a Criminal Case
                      Sheet6 — Schedule ofPayments
                                                                                                              Judgment—Page               of

DEFENDANT: Timothy Adjutant
CASE NUMBER: 19-cr-90-01-SM


                                                     SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties is due as follows:

 A    ^ Lump sum payment of$ 200.00                            due immediately, balance due

           □     not later than                                     , or
           n     in accordance with □ C,           □ D,        □    E, or      □ F below; or

 B    □    Payment to begin immediately (may be combined with               □ C,         □ D, or      □ F below); or

 C    □    Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                  over a period of
                          (e.g., months or years), to commence                        (e.g., 30 or 60 days) after the date of this judgment; or

 D    □    Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                  over a period of
                        (e.g., months or years), to commence                        (e.g., 30 or 60 days) after release fi-om imprisonment to a
           term of supervision; or

 E    □    Payment during the term of supervised release will commence within                 (e.g., 30 or 60 days) after release from
           imprisonment The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F    □    Special instructions regarding the payment of criminal monetaiy penalties:




 Unless the court has expressly ordered otherwise, ifthis Judj^ent imposes imprisonment, payment of criminal monetaiy penalties is due during
 the period of imprisonment. All criminal monetary penames, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of die court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 □    Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                     Joint and Several                Corresponding Payee,
      (including defendant number)                        Total Amount                          Amount                          if appropriate




 □    The defendant shall pay the cost of prosecution.

 □    The defendant shall pay the following court cost(s):

 □    The defendant shall forfeit the defendant's interest in the following property to the United States:



 Payments shall be ^plied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
 (5) fine principal, (b) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
 prosecution and court costs.
